Case: 20-61188   Document: 00516377095        Page: 1   Date Filed: 06/30/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 30, 2022
                               No. 20-61188
                                                                    Lyle W. Cayce
                                                                         Clerk
   Josefa Elena Rivera-Reyes; Eddy Alexander Bonilla-
   Rivera; Ashly Pamela Bonilla-Rivera; Katerin Rivera
   Bonilla-Rivera; Jency Jireth Martinez-Bonilla,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                         Agency No. A209 857 491
                         Agency No. A209 857 488
                         Agency No. A209 857 487
                         Agency No. A209 857 489
                         Agency No. A209 857 490


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
Case: 20-61188       Document: 00516377095             Page: 2      Date Filed: 06/30/2022




                                        No. 20-61188


   Per Curiam:*
          Josefa Elena Rivera-Reyes and her daughter, Katerin Elena Bonilla-
   Rivera, on behalf of themselves and their children, petition for review of the
   Board of Immigration Appeals’s (BIA’s) decision. They appealed the
   immigration judge’s (IJ’s) denial of their applications for asylum,
   withholding of removal, and relief under the Convention Against Torture
   (CAT) to the BIA. Some of Petitioners’ arguments have been abandoned, 1
   and we find no error in the BIA’s resolution of the remaining issues. The
   petitions for review are DENIED.
                                              I
          Josefa Elena Rivera-Reyes fled Honduras with her daughter Katerin
   Rivera Bonilla-Rivera because she was afraid that gang members planned to
   kidnap and kill Katerin. Josefa also brought her two other children and one of
   her grandchildren (Katerin’s child) with her. Josefa left Honduras because
   she was told that two gang members had fallen in love with Katerin,
   imperiling Katerin. Josefa testified that when two gang members fall in love
   with the same woman, “gang law” dictates that the gang leader must make
   the woman “disappear” to prevent infighting. A few days after Josefa learned
   that Katerin was in danger, a man rode past her house on a bicycle. Josefa
   believed that the gang sent him to spy on the family.
          Josefa and Katerin came to the United States and filed applications for
   asylum and withholding of removal and relief under the CAT. The IJ denied



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
             Petitioners withdrew their CAT claim on appeal to the BIA, so we consider only
   their asylum and withholding of removal claims.




                                              2
Case: 20-61188      Document: 00516377095           Page: 3     Date Filed: 06/30/2022




                                     No. 20-61188


   their claims. Petitioners appealed to the BIA, and the BIA dismissed their
   appeal.
                                          II
          We start with Petitioners’ argument that the BIA erred in dismissing
   their claim for asylum. An applicant for asylum must show that she “is a
   person (1) who is outside of h[er] country and is unable or unwilling to return
   because of persecution or a well-founded fear of persecution and (2) who has
   demonstrated that ‘race, religion, nationality, membership in a particular
   social group, or political opinion was or will be at least one central reason’ for
   the persecution.” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012) (emphasis omitted) (quoting Tamara–Gomez v. Gonzales, 447 F.3d 343,
   348 (5th Cir. 2006)). A “particular social group” (PSG) is defined as “a
   group of persons that share a common immutable characteristic that they
   either cannot change or should not be required to change because it is
   ‘fundamental to their individual identities or consciences.’” Id. at 518
   (quoting Mwembie v. Gonzales, 443 F.3d 405, 414–15 (5th Cir. 2006)). A PSG
   is cognizable only if (1) “the group’s shared characteristic gives the members
   the requisite social visibility to make them readily identifiable in society” and
   (2) “the group can be defined with sufficient particularity to delimit its
   membership.” Id. at 519 (quoting In re A–M–E & J–G–U–, 24 I. & N. Dec.
   69, 69 (BIA 2007) (emphasis in original)).
          Josefa argued she was persecuted based on her membership in four
   proposed PSGs: (1) “Honduran mothers whose daughters are objectified by
   gang members”; (2) “Single Honduran mothers opposed to gang
   oppression”; (3) “Honduran mothers raising children in lower socio-
   economic communities”; and (4) “Immediate family members of” Katerin.
   The IJ dismissed her claim because it found that her proposed PSGs were
   not cognizable and any danger she feared was due to typical “gang-related




                                           3
Case: 20-61188       Document: 00516377095            Page: 4     Date Filed: 06/30/2022




                                       No. 20-61188


   criminal reasons” which are not a sufficient basis for asylum. The BIA
   affirmed on that basis, and we find no error. The first three PSGs founder on
   both the social visibility and particularity requirements. Like the PSG we
   rejected in Orellana-Monson, the groups lack particularity because they are
   “exceedingly broad and encompass[] a diverse cross section of society. Only
   shared experience . . . unites them.” Id. at 521 (internal quotation marks and
   citation omitted). They also lack “social visibility”—for example, Josefa
   provided no evidence that “Single Honduran mothers opposed to gang
   oppression” are “perceived as a group” by Honduran society. Id.
          The BIA assumed that Josefa’s fourth proposed PSG was cognizable
   but found that she had not shown a sufficient nexus between threats of
   persecution and Josefa’s familial ties to Katerin. We cannot disturb this
   factual finding unless the Josefa shows that “the evidence was so compelling
   that no reasonable factfinder could conclude against [her].” Wang v. Holder,
   569 F.3d 531, 537 (5th Cir. 2009). She has not met that daunting standard. As
   the IJ noted, Josefa did not “establish[] that she or her family is in a
   substantially different situation than anyone who has crossed the gang or is
   perceived to be a threat to the gang’s interests.” 2 To the contrary, Josefa and
   Katerin both testified that violence and threats of violence were
   commonplace in their neighborhood. Gang violence was often meted out for
   purely economic reasons or no reason at all. The husband of one of Josefa’s
   friends was killed for unknown reasons, and a neighbor was killed so the gang
   could steal his motorcycle. Because the BIA could have reasonably
   concluded that any threats against Josefa were for “gang-related criminal




          2
             While we review the BIA’s decision—not the IJ’s—we may “review the IJ’s
   findings and conclusions if the BIA adopts them.” Wang, 569 F.3d at 536. Here the BIA
   did so.




                                            4
Case: 20-61188        Document: 00516377095              Page: 5       Date Filed: 06/30/2022




                                          No. 20-61188


   reasons” in general, and not animus against Josefa’s family in particular,
   Josefa’s fourth ground for relief also fails.
           Katerin sought relief based on her membership in three proposed
   PSGs, which were similar but subtly different than Josefa’s. But Petitioners
   do not challenge the IJ’s or BIA’s findings that Katerin’s proposed PSGs
   were not cognizable. As a result, any challenge to that finding is abandoned.
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (citing Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987)).
           Finally, because Petitioners failed to show that they are entitled to
   asylum, their claims for withholding of removal under 8 U.S.C. § 1231(b)(3)
   must also be dismissed. A failure to show membership in a PSG is fatal to a
   claim for withholding of removal as well as asylum. Faddoul v. I.N.S., 37 F.3d
   185, 188 (5th Cir. 1994) (quoting Rivera-Cruz v. INS, 948 F.2d 962, 966 (5th
   Cir. 1991)). The same is true for the nexus requirement: Failure to prove a
   nexus for purposes of asylum also dooms a withholding of removal claim. See,
   e.g., Rivera-Cruz, 948 F.2d at 966(“[I]t is easier to qualify for asylum than for
   a withholding of deportation.”). 3 Because Petitioners’ claims for asylum all



           3
             Petitioners rely on Barajas-Romero v. Lynch, 846 F.3d 351, 356–60 (9th Cir. 2017),
   which held that withholding of removal claims are subject to a lesser nexus requirement
   than asylum claims. Barajas-Romero reasoned that parties seeking withholding of removal
   under 8 U.S.C. § 1231(b)(3)(A) need only show that a protected ground was “a reason”
   why they would face persecution, not “one central reason” (the nexus requirement for
   asylum claims). Id. Barajas-Romero’s reasoning was recently adopted by the Sixth Circuit.
   Guzman-Vazquez v. Barr, 959 F.3d 253, 271–72 (6th Cir. 2020). But we held in Shaikh v.
   Holder that the same nexus standard applies for applications for asylum and withholding of
   removal claims. 588 F.3d 861, 864 (5th Cir. 2009). The rule of orderliness prevents us from
   revisiting Shaikh. See Cortez-Ramirez v. Garland, 860 F. App’x 869, 873 (5th Cir. 2021)
   (per curiam), cert. denied, 142 S. Ct. 756 (2022) (Shaikh’s holding that the “one central
   reason” test applies to both asylum and withholding of removal claims was binding
   precedent); Santos-Palacios v. Garland, No. 20-60123, 2021 WL 3501985, at *2 (5th Cir.
   Aug. 9, 2021) (per curiam) (same).




                                                5
Case: 20-61188     Document: 00516377095         Page: 6   Date Filed: 06/30/2022




                                  No. 20-61188


   failed under either the protected group or nexus requirements, their claims
   for withholding of removal must also be dismissed.
         The petitions for review are DENIED.




                                        6